Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29  of copending Application No. 17/111,573 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed invention of both applications are but an obvious variation of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 1 of the reference application, there is recited an image capturing optical lens assembly having the same three lens elements (for example, the second lens is negative, see ref. app. Claim 1 and application claim 14; first lens positive, ref. application, claim 9), then each of the independent claims recite the same conditional limitations within the same value ranges. It is noted that the first conditional limitation has the same values, but are only a reciprocal arrangement, which would have been well known to one of ordinary skill in the art. Please note the rest of the claims of each application correspond to each other, thereby the application claimed invention is considered to be anticipated by the reference claimed invention, or at the very least is considered to be obvious to one of ordinary skill in the art given all of the sameness and/or similarities between the two applications.

Since this is the only “prior art” rejection for the present claimed invention, the obviousness-type double patenting rejection is hereby withdrawn, and the present claimed invention is considered to be in condition for allowance. The present claimed invention was the first filed claimed invention, between the present application and the reference application. An obviousness-type double patenting rejection will be made and maintained in the reference application, serial number 17/111,573. 

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging optical system, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-9 depend from claim 1), an imaging optical system comprising three lens elements, the three lens elements, in order from an object side to an image side, being: a first lens element having an object-side surface toward the object side and an image-side surface toward the image side; a second lens element having an object-side surface toward the object side and an image-side surface toward the image side; and a third lens element having an object-side surface toward the object side and an image-side surface toward the image side; wherein the third lens element has positive refractive power, the imaging optical system has a total of three lens elements, there are air gaps between paraxial regions of the first lens element, the second lens element and the third lens element, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the object-side surface of the first lens element and the image-side surface of the third lens element is TD, a maximum image height of the imaging optical system is ImgH, a focal length of the imaging optical system is f, and the following conditions are satisfied: 
1.5 <(CT1+CT2+CT3)/(T12+T23) < 8.0; 
1.0 < TD/ImgH; and 
3.6 < f/TD < 10;
as recited in independent claim 10 (with claims 11-13 dependent on claim 10), of an imaging optical system, comprising three lens elements, the three lens elements, in order from an object side to an image side, being: a first lens element having an object-side surface toward the object side and an image-side surface toward the image side; a second lens element having an object-side surface toward the object side and an image-side surface toward the image side; and a third lens element having an object-side surface toward the object side and an image-side surface toward the image side; wherein the third lens element has positive refractive power, the imaging optical system has a total of three lens elements, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the object-side surface of the first lens element and the image-side surface of the third lens element is TD, a maximum image height of the imaging optical system is ImgH, a focal length of the imaging optical system is f, an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, and the following conditions are satisfied:
1.2 <(CTI+CT2+CT3)/(T12+T23); 
1.6 < TD/ImgH < 4.5; 
3.6 <f/TD < 25
40.0 < V1+V2+V3 < 140.0; and as recited in independent claim 14 (with claims 15-27 dependent on claim 14), of an imaging optical system, comprising three lens elements, the three lens elements, in order from an object side to an image side, being: a first lens element having an object-side surface toward the object side and an image-side surface toward the image side; a second lens element having an object-side surface toward the object side and an image-side surface toward the image side; and a third lens element having an object-side surface toward the object side and an image-side surface toward the image side; wherein the second lens element has negative refractive power, the imaging optical system has a total of three lens elements, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, an axial distance between the first lens
element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the object-side surface of the first lens element and the image-side surface of the third lens element is TD, a maximum image height of the imaging optical system is ImgH, a focal length of the imaging optical system is f, an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, a minimum among Abbe numbers of the first lens element, the second lens element and the third lens element is Vmin, and the following conditions are satisfied: 
1.2 < (CT1+CT2+CT3)/(T12+T23) < 11; 
1.0 < TD/ImgH < 4.5; 
3.6 < f/TD < 45;
40.0 < V1+V2+V3 < 140.0; and 
10.0 < Vmin < 30.0.

One of the closest prior art is Matsui et al (U.S. Patent 8,558,939 B2), which has three lens elements that are similar to the recited structural limitations, but do not meet all of the conditional statements in any one embodiment or teaching of the reference, with special note of the conditional statement of f/TD with the recited values. However, Matsui et al does meet the first conditional statement of (CT1+CT2+CT3)/(T12+T23) = 1.93. Therefore, Matsui et al at least fails to teach or fairly suggest the claimed invention as recited. 
An object of the present invention is to provide an imaging optical system, having good image quality, sensitivity, good aperture size, and a desired viewing angle, but has a light weight and system thinness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 71 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 1-27-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs., and a foreign reference, all directed to various arrangements of camera optical lens systems, which have at least eight lens elements, but fail to teach and/or fairly suggest the combination of claimed elements, with all the conditional statements of the claimed invention. Some of the references are also related to the claimed invention by at least a common Assignee and/or inventor(s):

Litten et al				U.S. Patent 2,503,751
Johnson				U.S. Patent 2,962,930
Ruben					U.S. Patent 3,438,696
Jager					U.S. Patent 3,449,041
Betensky				U.S. Patent 4,109,995
Sakamoto				U.S. Patent 5,204,780
Noda					U.S. Patent 6,624,953 B2
Chen et al				U.S. Patent 7,916,401 B2
Matsui et al				U.S. Patent 8,558,939 B2
Hsueh et al				U.S. Patent 10,031,317 B2
Hsueh et al				U.S. Patent 10,386,603 B2
Hsieh et al				U.S. Patent 10,422,931 B2
Hsueh et al				U.S. Patent 10,585,262 B2
Hsueh et al				U.S. Patent 11,163,136 B2
Chen et al				U.S. Patent Pub. 2010/0321798 A1
Matsui et al				U.S. Patent Pub. 2012/0206639 A1
Tsai et al				U.S. Patent Pub. 2013/0301144 A1
Tsai et al				U.S. Patent Pub. 2013/0301145 A1
Ahn et al				U.S. Patent Pub. 2014/0184877 A1
Hsueh et al				U.S. Patent Pub. 2016/0227082 A1
Sun					U.S. Patent Pub. 2017/0010438 A1
Hsueh et al				U.S. Patent Pub. 2018/0321469 A1
Hsueh et al				U.S. Patent Pub. 2019/0324230 A1
Hsueh et al				U.S. Patent Pub. 2020/0158992 A1
Yeh et al				U.S. Patent Pub. 2021/0349287 A1
Hsueh et al				U.S. Patent Pub. 2022/0019057 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872